Citation Nr: 1723684	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-21 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left foot disability. 

2. Entitlement to service connection for a neurologic disorder of the left lower extremity, to include peripheral neuropathy.

3. Entitlement to service connection for a neurologic disorder of the right lower extremity, to include peripheral neuropathy.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a skin disorder, to include as due to chemical exposure.

6. Entitlement to service connection for a respiratory disorder, to include chronic pulmonary disease (COPD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 1980 and from December 1990 to May 1991, including service in the Persian Gulf. In addition the Veteran had National Guard service.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the course of the appeal service connection was granted for an acquired psychiatric disorder, to include PTSD. In a June 2016 rating decision service connection was granted, effective March 18, 2010. As such, constitutes a full grant of benefits sought on appeal, this issue is not before the Board.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran contends he is entitled to service connection for a left foot disability and service connection for a neurologic disorder of left and right lower extremities to include peripheral neuropathy. Additionally, the Veteran contends he is entitled to service connection for hypertension, service connection for a skin disorder, as due to chemical exposure, and service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD). A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regrettably, another remand is necessary to comply with the May 2015 remand directives.

The matter was most recently before the Board in May 2015. The claims were remanded for additional development. In August 2015 the Veteran was provided notice as to the criteria required to substantiate a claim based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. See August 17, 2015 VA correspondence.  Additionally, in this correspondence the Veteran was asked to identify and authorize for release any outstanding private treatment records. The Veteran has not identified any outstanding treatment records. VA treatment records from Columbia, South Carolina VAMC from March 2011 to September 2016 have been associated with the claims file. 

The Veteran was afforded VA examinations in October 2015 and supplemental opinions in August 2016 and September 2016. The VA examiner was directed to provide a comprehensive VA Gulf War examination and for each disability address whether the Veteran's symptoms of each condition were attributable to a known clinical diagnosis, or if his symptoms were consistent with a diagnosable but medically unexplained chronic multi symptom illness. The examiner was to address, for any disease with a clear etiology and diagnosis, whether such was related to presumed environmental exposure in Southwest Asia. If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). As discussed below remand is warranted for a VA examination and supplemental opinions.

Left foot disability

The VA examiner in October 2015 noted a diagnosis of left foot gout. See October 2015 VA examination. The Veteran reported numbness, tingling and difficulty walking. The examiner noted gout has a clear and specific etiology and such is less likely than not a result of the Veteran's exposure to environmental hazards during service in Southwest Asia. The examiner noted an absence of complaints of gout in the service treatment records (STRs), and noted that gout has a clear and specific etiology. However, the examiner failed to address the Veteran's reports of an injury in-service to his left foot, where a heavy object was dropped on his foot, treatment in February 1978 for cold injuries to the feet, and whether his current symptoms of tingling and numbness are a result of the in-service injuries and residuals of gout. As such a supplemental VA examination and opinion is warranted to determine if service connection is warranted on a direct basis. 

Neurologic disorder, right and left lower extremity

The VA examiner in October 2015 found that the Veteran did not have a peripheral nerve condition, however noted that the Veteran experiences symptoms of mild right lower extremity paresthesia and mild left lower extremity numbness. See October 2015 VA examination. The examiner failed to address whether these symptoms are attributable to a diagnosable but medically unexplained chronic multi symptom illness or if these symptoms are attributable to a disease with a clear and specific etiology and diagnosis. As such a supplemental VA examination and opinion is warranted to address the Veteran's noted symptoms and if such are related to service. 

Hypertension

The VA examiner noted a diagnosis of hypertension and history of ongoing treatment and medication. See October 2015 VA examination. The examiner noted that hypertension is a condition with uncertain etiology but has well defined risk factors and commonly occurs in the United States. The examiner found it was less likely than not that the Veteran's hypertension resulted from exposure to environmental hazards during service in Southwest Asia. However, the examiner failed to fully address the Veteran's presumed environmental exposure, including exposure to chemicals in Southwest Asia and provide a clear rationale for the opinion expressed. As such a supplemental VA opinion is warranted.   

Skin disorder

The VA examiner noted a diagnosis of eczema. See October 2015 VA examination. The examiner noted some skin complaints in-service and an in-service diagnosis of tinea versicolor. In an addendum opinion in September 2016, the examiner noted eczema is a diagnosable condition with a partially explained etiology with common occurrence in the United States. The examiner noted there was no reason to suspect that service in Southwest Asia would have resulted in an increased risk of the Veteran acquiring eczema and that it is less likely than not that this condition resulted from exposure to environmental hazards during service in Southwest Asia. The examiner failed to provide a thorough rationale for direct service connection, address the Veteran's and his wife's lay statements reporting ongoing complaints of skin rashes since returning from Southwest Asia, or specifically address common desert hazards such as heat, dust and sand, and chemicals reported by the Veteran.  As such a supplemental VA opinion is warranted to address specific environmental exposures and events reported by the Veteran. 

Respiratory disorder, to include COPD

The October 2015 VA examiner noted a diagnosis of chronic obstructive pulmonary disease (COPD). See October 2015 VA examination. The examiner found that COPD has a clear and specific etiology, and that it was less likely than not that the Veteran's COPD resulted from exposure to environmental hazards during service. The examiner noted several upper respiratory infections in-service but an absence of evidence of an onset of COPD in-service. However, the examiner failed to provide a thorough rationale addressing direct service connection, and the Veteran's presumed exposure to environmental hazards during service in Southwest Asia. The examiner did not address the March 2011 VA opinion noted during a respiratory examination in which the examiner diagnosed the Veteran's dyspnea on exertion as a chronic multisystem illness that was at least as likely as not related to specific exposure in Southwest Asia.  Additionally, the Veteran has reported experiencing coughing and difficulty breathing since serving in Southwest Asia and being exposed to chemicals. As such a supplemental VA opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his left foot gout and claims for right and left lower extremity peripheral neuropathy. In addition a VA opinion should be provided to address the Veteran's claimed hypertension, skin disorder and COPD. If the examiner finds it is warranted, the Veteran should be provided an examination as to his claims for hypertension, a skin disorder and COPD. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran the examiner should answer the following questions:

Left foot gout & right and left lower extremity peripheral neuropathy

a. Are the Veteran's symptoms of numbness and paresthesia a sign of an undiagnosed chronic multi-symptom illness?

b. If not, identify all right and left lower extremity peripheral nerve conditions. Is it at least as likely as not (a fifty percent probability or greater) that any identified right and left lower peripheral nerve condition is related to the Veteran's active service, to include environmental exposure in Southwest Asia, acute cold injuries in 1978, or being hit by a projectile on his left foot?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left foot gout is related to his active service, to include environmental exposure in Southwest Asia, cold injuries in 1978, and being hit by a heavy projectile on his left foot?

Hypertension

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension first manifested in 1990-91 as reported by the Veteran or is attributable to his active service, to include environmental hazards exposed to in Southwest Asia?

Skin disorder

e. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's eczema is attributable to his active service, to include environmental hazards exposed to in Southwest Asia?

COPD
f. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's COPD is related to his active service, to include environmental hazards exposed to in Southwest Asia?  Please comment on agreement or disagreement with the opinion of the March 2011 examiner regarding the association of exertional dyspnea with Southwest Asia service. 

A detailed rationale for the opinion must be provided. The examiner should inquire with the Veteran as to what environmental hazards he reports being exposed to while serving in Southwest Asia. The examiner should note the Veteran had service in Southwest Asia and exposure to environmental hazards is presumed.  The lay statements of record should be considered and addressed. The Veteran's wife has reported he experienced ongoing skin rashes since returning from Southwest Asia. In addition, the Veteran has reported exposure to various chemicals while serving in Southwest Asia. 

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




